962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald GRAHAM, Plaintiff-Appellant,v.Jerry DAVIS;  Pat O'Halloran;  Lieutenant Pulley;  TimothyWilson;  G. M. Hinkle;  Charles Thompson;  MajorW. Thorne, Defendants-Appellees.
No. 92-6319.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 18, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-556-R)
Ronald Graham, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Ronald Graham appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988)*.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Graham v. Davis, No. CA-91-556-R (E.D. Va.  Feb. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (1988)